BAUM, Senior Judge
(concurring in the result):
I adhere to the outlook expressed in my separate opinion in United States v. Gutierrez, 8 M.J. 865, 866 (N.C.M.R. 1980), that:
In my view, paragraph 765(1) [MCM, 1969 Rev.] does not prevent the judge from advising the members of the separate maximum punishments allowed for each offense, if in so doing the jurisdictional or rehearing limits are not exceeded and so long as he also instructs the members of the sum total of the individual sentences authorized and makes it clear that this aggregate is the maximum punishment authorized.1
In further amplification of this statement, I think it should be clear that instructing court members that multiple punitive discharges or multiple life sentences are authorized would violate paragraph 765 (1), since in so doing the jurisdictional limit of even a general court-martial would be exceeded. See United States v. White, 3 M.J. 619 (N.C.M.R. 1977). Accordingly, it was incorrect for the judge in the instant case to instruct the members that a dishonorable discharge was authorized for each of five offenses. However, I continue to see nothing wrong with informing the court of the maximum confinement permitted for each offense as long as the sum total is provided, that the individual sentences or sum do not exceed the jurisdictional or rehearing limits, and that the court is instructed that the aggregate authorized sentence is the maximum punishment allowed.
I agree with the majority in affirming the findings and sentence since I see no prejudice here from the judge’s error in informing the court that a dishonorable discharge and forfeiture of all pay and allowances were authorized for each offense.